Citation Nr: 0721463	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-15 083A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 90 percent for left ear 
hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States






INTRODUCTION

The veteran served on active duty from April 1994 to August 
1999.

This case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2005, whereupon the Board 
remanded it to the Regional Office (RO) via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration - including having the 
veteran undergo a VA audiology evaluation to assess the 
severity of the hearing loss in his left ear.

On remand, the AMC had the veteran examined and issued a 
decision in February 2007 increasing the rating for his left 
ear hearing loss from 0 percent (i.e., noncompensable) to 90 
percent - retroactively effective from December 6, 2002.


FINDING OF FACT

In response to the RO's recent February 2007 decision 
increasing the rating for the hearing loss in his left ear 
from 0 to 90 percent, the veteran submitted a statement in 
July 2007 through his representative indicating he was 
satisfied with the RO's decision concerning his rating 
increase and, therefore, was withdrawing his appeal of this 
claim.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2006).  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204 (2006).

As indicated, in response to the RO's recent February 2007 
decision increasing the rating for the hearing loss in his 
left ear from 0 to 90 percent, the veteran submitted a 
statement in July 2007 through his representative indicating 
he was satisfied with the RO's decision concerning his rating 
increase and, therefore, was withdrawing his appeal of this 
claim.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


